10
11
12

14
15
16
17
18
19
20
21
22

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

Ok Ck

LAUSTEVEION JOHNSON, Case No. 2:17-cv-01121-APG-VCF

Plaintiff,
ORDER DENYING MOTION TO

Vv. CONSOLIDATE AND MOTION FOR
CASE MANAGEMENT

DAVID WILLIS, et al., CONFERENCE
Defendants. (ECF Nos. 29, 33)

 

 

 

 

Plaintiff Lausteveion Johnson moves to consolidate this case with two other cases. There
are insufficient reasons to consolidate those matters at this time, so I will deny the motion.

The defendants move for a case management conference, primarily to discuss how the
case will proceed if consolidation is granted. Because I am denying the motion to consolidate, I
see no reason for a case management conference at this time. So the defendants’ motion will be
denied.

IT IS ORDERED that the plaintiff's motion to consolidate (ECF No. 29) is DENIED.

IT IS FURTHER ORDERED that the defendants’ motion for a case management
conference (ECF No. 33) is DENIED.

DATED this 14th day of June, 2019.

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
